On Petition For Rehearing
Per Curiam.
On December 16, 1965, we handed down an opinion granting appellees’ motion to dismiss an appeal in the above captioned action. At that time we based our dismissal upon the fact that several of the parties to the action below died prior to judgment, and their duly appointed representatives were not substituted, either as defendants below or as appellees on appeal. We cited as controlling a similar situation which occurred in Swasey v. Hudson Lake Resorts, Inc. (1965), 136 Ind. App. 675, 204 N. E. 2d 666, in which Judge Hunter, speaking for this court, held the above facts to constitute a violation of Supreme Court Rule 2-6 and further created a lack of jurisdiction in this court.
The reasoning in the Swasey case was based upon a long line of previous decisions which have interpreted that portion of Rule 2-6 which states: “Failure properly to name parties will not be treated as jurisdictional.” —as referring only to those instances where a party’s name was incorrectly listed to some degree; but not to situation in which a party was entirely omitted. McArdle v. Board of Zoning Appeals, etc. (1960), 131 Ind. App. 5, 167 N. E. 2d 608; Baugher et al. v. Hall, Receiver, etc. (1958), 238 Ind. 170, 147 N. E. 2d 591; Allmon et al. v. Review Board ,etc. et al. (1953), 124 Ind. App. 212, 116 N. E. 2d 115.
However, in their petition for rehearing, appellants have relied upon Jasper & Chicago Mtr. Exp. v. Ziffrin Truck Lines *690(1961), 241 Ind. 643, 175 N. E. 2d 20, in which the Supreme Court said:
“We disapprove the statement in the opinion of the Appellate Court to the effect that the failure to name a party in the assignment of errors is jurisdictional.”
In deference to words of the Supreme Court, we must agree that the Jasper case has modified the above mentioned treatment afforded the quoted portion of Rule 2-6, however, it should have no effect on our ultimate dismissal of this appeal inasmuch as the Supreme Court in Jasper, while disapproving the words indicating lack of jurisdiction, denied transfer saying:
“However, transfer is denied on the ground that after the appellant’s attention was called to the defect in the parties named in the assignment of errors, no application or attempt was made to amend. . . .”
This reasoning applies equally to the facts in the present instance.
Petition denied.
Note. — Reported in 212 N. E. 2d 397. Rehearing denied 214 N. E. 2d 802.